IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-76,457



                      EX PARTE ANDRE D. HAYGOOD, Applicant



             ON APPLICATION FOR A WRIT OF HABEAS CORPUS
            CAUSE NO. 2000-CR-0906 IN THE 186TH DISTRICT COURT
                           FROM BEXAR COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and

sentenced to life imprisonment. The Fourth Court of Appeals affirmed his conviction. Haygood v.

State, 127 S.W.3d 805, 813 (Tex. App.–San Antonio 2003, pet. ref’d).

       Applicant contends, inter alia, that he is actually innocent of the crime.

       The trial court has determined that the Applicant has proven by clear and convincing

evidence that no reasonable juror would have convicted him in light of newly discovered evidence
                                                                                                    2

of the recantation of an eyewitness identification. We agree with the trial court. Therefore, based on

the trial court’s findings and conclusions and our own review of the entire record, we find that

Applicant is entitled to relief. The judgment of conviction in Case No. 2000-CR-0906 from the 186th

Judicial District Court of Bexar County is hereby set aside, and Applicant is remanded to the custody

of the Sheriff of Bexar County to answer any charges against him. Copies of this opinion shall be

sent to the Texas Department of Criminal Justice–Correctional Institutions Division and Pardons and

Paroles Division.




Delivered: November 17, 2010
Do Not Publish